United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2329
                         ___________________________

                                    James Cuthrell

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                 Michael J. Astrue, Social Security Commissioner

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                           Submitted: December 13, 2012
                              Filed: January 10, 2013
                                  ____________

Before WOLLMAN, BYE, and BENTON, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

       James Thomas Cuthrell was denied disability benefits. The district court upheld
the denial. He appeals, arguing that the Administrative Law Judge failed to use the
psychiatric review technique, did not consider important medical evidence, and
applied the incorrect standard to evaluate his residual functional capacity. Having
jurisdiction under 28 U.S.C. § 1291, this court reverses and remands.
                                           I.

       Cuthrell was in a motorcycle accident in 1973 and a car accident six years later.
He suffered several complications including a head injury and his right leg being
slightly shorter than the left. Beginning in 2002, Cuthrell saw a number of doctors,
complaining of various ailments. In July 2006, he applied for disability from the
Social Security Administration, with an alleged onset date of July 1, 2006. An ALJ
denied that application in November 2008. Cuthrell did not appeal.

       In November 2008, Cuthrell filed a new disability application, allegedly
beginning January 1, 2008. A therapist he saw in 2009 concluded that he was unable
to perform many normal work functions on a continuous basis and could rarely lift 15
pounds. At the hearing, Cuthrell testified he had recently cut his work to 25 hours per
week, because that was all he could manage. He also testified about his habits at
work, admitting that he could lift 20 pounds and had lifted even heavier objects at
work. A vocational expert testified about a hypothetical individual of Cuthrell’s age
and experience, who could lift 50 pounds occasionally and 25 pounds frequently, and
could not work on ladders or scaffolds. The expert concluded that this individual
could perform several occupations, including Cuthrell’s current and past work.

       The ALJ found that Cuthrell had two severe impairments: “a history of injury
to the right leg and of a closed head injury.” The ALJ found that the therapist’s
conclusions were contradicted by Cuthrell’s admissions, and that based on the
functions he actually performed at work, Cuthrell was not credible as to the
description of his injuries, due to his conflicting testimony. The ALJ found Cuthrell
not disabled and denied benefits. He appealed to the district court, which upheld the
ALJ’s decision.




                                          -2-
                                           II.

       This court reviews de novo a district court’s decision upholding a denial of
Social Security benefits. McCoy v. Astrue, 648 F.3d 605, 610-11 (8th Cir. 2011).
The review of the underlying ALJ decision is under a deferential “substantial
evidence” standard, and this court affirms if “a reasonable mind could accept the
ALJ’s decision.” Id. at 611, citing Juszczyk v. Astrue, 542 F.3d 626, 631 (8th Cir.
2008). This court must consider evidence that supports and detracts from the ALJ’s
decision. Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011). “If, after reviewing
the record, the court finds it is possible to draw two inconsistent positions from the
evidence and one of those positions represents the ALJ’s findings, the court must
affirm the ALJ’s decision.” Id., quoting Medhaug v. Astrue, 578 F.3d 805, 813 (8th
Cir. 2009). This court reviews de novo the ALJ’s legal conclusions, including those
about proper procedure. Carlson v. Astrue, 604 F.3d 589, 592 (8th Cir. 2010);
Brueggemann v. Barnhart, 348 F.3d 689, 692 (8th Cir. 2003).

      Cuthrell argues that the ALJ was required to perform the psychiatric review
technique, and failed to do so. The parties agree that the ALJ did not perform the
PRT. The issue is whether it was required.

       Every application for disability is evaluated under the five-step “sequential
evaluation process.” See 20 C.F.R. §§ 404.1520(a); 416.920(a). Step one determines
whether the claimant is involved in substantial gainful activity. §§ 404.1520(a)(4)(i),
(b); 416.920(a)(4)(i), (b). If so, the claimant is not disabled; if not, step two
determines whether the claimant has a “severe” medically determinable impairment
(or combination of impairments). §§ 404.1520(a)(4)(ii), (c); 416.920(a)(4)(ii), (c).
If there is no severe impairment, the claimant is not disabled; if there is, step three
determines whether the impairments are severe enough to meet a predetermined list
of conditions (with duration requirements).             §§ 404.1520(a)(4)(iii), (d);
416.920(a)(4)(iii), (d). If so, the claimant is disabled; if not, step four considers the

                                          -3-
residual functional capacity of the claimant – previously determined by the ALJ – and
evaluates whether the claimant has the residual functional capacity to complete his or
her past relevant work. §§ 404.1520(a)(4)(iv), (f); 416.920(a)(4)(iv), (f). If the
claimant can complete past relevant work, the claimant is not disabled; if not, step five
considers the claimant’s residual functional capacity, age, education, and work
experience to determine whether the claimant can do other work.
§§ 404.1520(a)(4)(v), (g); 416.920(a)(4)(v), (g). If so, the claimant is not disabled;
if not, the claimant is disabled.

       An additional “special technique” (the PRT) is required in evaluating “mental
impairments.” 20 C.F.R. §§ 404.1520a(a); 416.920a(a). When mental impairments
are present, the PRT is mandatory. Id. (“[W]hen we evaluate the severity of mental
impairments . . . we must follow a special technique at each level in the administrative
review process.”); Nicola v. Astrue, 480 F.3d 885, 887 (8th Cir. 2007). The PRT
must be documented in the ALJ’s written decision, including the findings and
conclusions based on the PRT. §§ 404.1520a(e)(4); 416.920a(e)(4).

        The Commissioner asserts that the PRT is not required here, because Cuthrell’s
injury was not a mental impairment. At step two, the ALJ made this finding: “The
claimant has the following severe impairments: a history of injury to the right leg and
of a closed head injury.” In his seven-sentence explanation of the evidence supporting
that finding, the ALJ stated, “Frank S. Gersh, Ph.D., concluded after his examination
of the claimant in March and April 2007 that he had dementia due to a closed head
injury with impaired memory, concentration and motor function and a mood
disorder.” See Pirtle v. Astrue, 479 F.3d 931, 934 (8th Cir. 2007) (“[T]he ALJ may
consider all evidence of record, including medical records and opinions dated prior
to the alleged onset date, when there is no evidence of deterioration or progression of
symptoms.”), citing Vandenboom v. Barnhart, 421 F.3d 745, 750 (8th Cir. 2005).




                                          -4-
       As the Regulations do not define “mental impairment,” the Commissioner’s
Listing of Impairments assists in classifying injuries. See 20 C.F.R. pt. 404, subpart
P, app. 1.1 The Commissioner is correct that neurological impairments are distinct
from mental impairments. Compare id. § 11.00 (“Neurological”), with § 12.00
(“Mental Disorders”). The term “closed head injury” does not appear in the Listing.
The closest listing, “traumatic brain injury,” is in the Neurological Listing. Id.
§ 11.00(F). The listing indicates that traumatic brain injury “may result in
neurological and mental impairments,” and prescribes the use of § 11.18 (“Cerebral
Trauma”) for direction. The listing for cerebral trauma has one line: “Evaluate under
the provisions of 11.02, 11.03, 11.04, and 12.02, as applicable.” Id. § 11.18. Thus,
cerebral trauma, or traumatic brain injury, can be either neurological (11.02, 11.03,
11.04), mental (12.02), or both.

       Because traumatic brain injury can result in mental impairments, this court
looks to § 12.02 (“Organic Mental Disorders”) for the symptoms characteristic of
these impairments. Listed there, inter alia, is “Memory impairment, either short-term
. . . , intermediate, or long-term,” id. § 12.02(A)(2); “Disturbance in mood,”
§ 12.02(A)(5); and “Marked difficulties in maintaining concentration, persistence, or
pace,” § 12.02(B)(3). These descriptions are nearly identical to the ALJ’s recitation
of Dr. Gersh’s findings that Cuthrell had “dementia due to a closed head injury with
impaired memory, concentration and motor function and a mood disorder.” (emphasis
added). Based on the Listing and the ALJ’s findings, this court concludes that
Cuthrell suffered from a severe mental impairment.




      1
        The Listing is typically used in step three of the sequential evaluation process
to determine whether an injury is severe enough to deem a claimant disabled without
considering the residual functional capacity. 20 C.F.R. §§ 404.1520(a)(4)(iii), (d);
416.920(a)(4)(iii), (d). Here, the Listing is used only to indicate what injuries may
qualify as mental impairments.

                                          -5-
      The Commissioner contends – as the district court ruled – that the ALJ’s
finding that Cuthrell was not credible eliminated the need for the PRT. The ALJ’s
credibility finding came in step four, evaluating whether Cuthrell had the residual
functional capacity to complete his past relevant work. The duty to perform the PRT,
however, was triggered much earlier – in step two – when the ALJ found a severe
mental impairment. Further, the ALJ found Cuthrell to be not credible only “to the
extent . . . inconsistent with the . . . residual functional capacity assessment.” The
credibility determination impacted only the testimony inconsistent with the residual
functional capacity and did not disturb the ALJ’s finding of a severe impairment.

       The Commissioner additionally argues that the credibility assessment is
relevant because the PRT would be impacted by credibility as well. The PRT
regulation states: “Under the special technique, we must first evaluate your pertinent
symptoms, signs, and laboratory findings to determine whether you have a medically
determinable mental impairment(s).” 20 C.F.R. §§ 404.1520a(b)(1); 416.920a(b)(1).
That process, however, occurs after the PRT has already begun, which at least triggers
the PRT’s documentation requirements. See §§ 404.1520a(e); 416.920a(e). In this
case, the ALJ did not complete any part of the PRT, which was error.

       Although failure to complete the PRT may itself be reversible error, this court
has left the door open to harmless-error analysis. See Montgomery v. Shalala, 30
F.3d 98, 100 (8th Cir. 1994). This court has found harmless error where there is no
credible evidence of a severe mental impairment. Nielson v. Barnhart, 88 F. Appx.
145, 147 (8th Cir. 2004) (per curiam) (no evidence of mental impairment, and ALJ
made a finding that any alleged depression was not severe); Cakora v. Barnhart, 67
F. Appx. 983, 985 (8th Cir. 2003) (per curiam) (no sufficient evidence that the
impairment was severe); Fountain v. R.R. Retirement Bd., 88 F.3d 528, 532 (8th Cir.
1996) (no credible evidence of a medically determinable mental impairment). Here,
the ALJ specifically found that Cuthrell has the severe impairment of a closed-head



                                         -6-
injury, with symptoms that are (as discussed) mental in nature. Given that finding, the
ALJ’s failure to complete the PRT is not harmless.

                                         III.

      Cuthrell argues that the ALJ erred in the evaluation of the medical evidence and
applied the incorrect standard in evaluating his residual functional capacity.

       The PRT is used when evaluating the “severity of mental impairments.” 20
C.F.R. §§ 404.1520a(a); 416.920a(a). All relevant medical evidence must be
considered to determine the residual functional capacity. §§ 404.1520(e); 416.920(e);
404.1545(a)(3); 416.945(a)(3). On remand, the ALJ will reevaluate its findings in
light of the PRT. See also §§ 404.1520a(e)(4); 416.920a(e)(4). Thus, this court need
not address Cuthrell’s arguments about the evaluation of evidence and his residual
functional capacity.

                                    *******

       The judgment of the district court is reversed. The case is remanded to the
district court with instructions to remand to the Commissioner pursuant to sentence
four of 42 U.S.C. § 405(g), for further proceedings consistent with this opinion.
                         ______________________________




                                         -7-